Title: From John Adams to John Vaughan, 25 September 1815
From: Adams, John
To: Vaughan, John



Dear Sir,
Quincy Sept. 25th. 1815

I know not by what right or colour of right, I address you: but as the World agrees that you are Benevolence personified I presume upon that principle to introduce to you Mr Samuel Gilman, whose Accademical Education was in the Family of my beloved Sister, whose University Education was at Harvard Colledge, whose Genius has already exhibited very promising productions in verse and prose from the Pulpit and the Press. His Character is without spot or blemish or any such Thing. His Modesty appears to me, as remarkable at his Years, as his Talents.
On Saturday the 23d. We had here the most tremendous Hurricane, I ever heard or fell on Land. If I had not seen many storms at sea; if I had not once, been three days and Nights in the Gulph Stream in a Tempest still more horrible, I should have thought the Heavens and Earth coming together. But a good Ship with prudent officers and intrepid Seamen, can fly before dangers, which Houses and Forrests and Fences cannot. I am anxious to learn the Progress of the Tempest in New York, Phyladelphia and Southward to the Line. I should think our learned Societies as well employed in ascertaining in Hours and Minutes the dates of these Phenomina in all the Cities and States of the Union as in collecting Butterflies Birds or Fossils.
I am Sir, with an affectionate Remembrance of yourself and esteem for your whole Family your humble Servant
John Adams